1    WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
      HALE AND DORR LLP                                HALE AND DORR LLP
2    Mark D. Selwyn (SBN 244180)                     William F. Lee (pro hac vice to be filed)
3    mark.selwyn@wilmerhale.com                      william.lee@wilmerhale.com
     950 Page Mill Road                              Joseph J. Mueller (pro hac vice to be filed)
4    Palo Alto, CA 94304                             joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                       Timothy D. Syrett (pro hac vice to be filed)
5    Fax: (650) 858-6100                             timothy.syrett@wilmerhale.com
                                                     60 State Street
6    WILMER CUTLER PICKERING                         Boston, MA 02109
7      HALE AND DORR LLP                             Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice to be filed)   Fax: (617) 526-5000
8    leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice to be filed)
9    amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
     Telephone: (202) 663-6000
11   Fax: (202) 663-6363
12
     Attorneys for Plaintiff
13   Apple Inc.

14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
     INTEL CORPORATION and APPLE INC.,                 Case No. 19-7651
17
                                    Plaintiffs,        PLAINTIFF APPLE INC.’S RULE 7.1
18                                                     DISCLOSURE STATEMENT AND
     v.                                                CERTIFICATION OF INTERESTED
19                                                     ENTITIES OR PERSONS PURSUANT TO
                                                       L.R. 3-15
20   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC 2017
21   LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
22   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., DSS
23
     TECHNOLOGY MANAGEMENT, INC., IXI
24   IP, LLC, and SEVEN NETWORKS, LLC,

25                                 Defendants.
26

27

28
                                                                         APPLE INC.’S CORPORATE DISCLOSURE
                                                             STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
                                                                            INTERESTED ENTITIES OR PERSONS
1                                       DISCLOSURE STATEMENT
2           Pursuant to Federal Rule of Civil Procedure 7.1 (a), Apple Inc. (“Apple”) by its counsel
3
     hereby certifies that it has no parent corporation, and no publicly held corporation owns 10% or
4
     more of Apple’s stock.
5
                      CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
6

7           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

8    named parties, Apple is aware of no interest to report.

9

10    DATED: November 20, 2019                              Respectfully submitted,
11
                                                            By: /s/ Mark D. Selwyn________
12                                                              Mark D. Selwyn

13                                                          WILMER CUTLER PICKERING
                                                             HALE AND DORR LLP
14                                                          Mark D. Selwyn (SBN 244180)
                                                            mark.selwyn@wilmerhale.com
15
                                                            950 Page Mill Road
16                                                          Palo Alto, CA 94304
                                                            Telephone: (650) 858-6000
17                                                          Fax: (650) 858-6100
18                                                          Attorney for Plaintiff
                                                            Apple Inc.
19

20

21

22

23

24

25

26

27

28
                                                        1                     APPLE INC.’S CORPORATE DISCLOSURE
                                                                  STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
                                                                                 INTERESTED ENTITIES OR PERSONS
1                                     CERTIFICATE OF SERVICE

2           I hereby certify that a true and correct copy of the above and foregoing document has been

3    served on November 20, 2019 to all counsel of record who are deemed to have consented to

4    electronic service via the Court’s ECF system per Civil Local Rule 5-1.

5
      DATED: November 20, 2019                          By: /s/ Mark D. Selwyn________
6                                                           Mark D. Selwyn
7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2                 APPLE INC.’S CORPORATE DISCLOSURE
                                                                STATEMENT AND LOCAL RULE 3-15 CERTIFICATION
                                                                          OF INTERESTED ENTITIES OR PERSONS
